PER CURIAM.
We affirm appellant’s conviction but vacate his sentence and remand this cause for resentencing with directions that any re-sentencing be in accord with the sentencing guidelines or that separate written findings be entered if the sentence deviates from the guidelines. See Boynton v. State, 10 F.L.W. 795 (Fla. 4th DCA Mar. 27, 1985). The trial court is also cautioned that it is not proper to retain jurisdiction over a sentence imposed pursuant to the guidelines. See Hawkins v. State, 463 So.2d 480 (Fla. 2d DCA 1985); Knight v. State, 455 So.2d 457 (Fla. 1st DCA 1984).
ANSTEAD, C.J., and GLICKSTEIN and WALDEN, JJ., concur.